Citation Nr: 1241098	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-28 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a right knee disability, to include as secondary to a right or left foot condition. 

2. Entitlement to service connection for a bilateral foot condition, to include plantar fasciitis and hallux valgus.   



 REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from September 200 to September 2004. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran previously requested a hearing before the Board, but failed to show for his scheduled May 2012 hearing despite notification being sent to his last known address. See Report of Contact, May 9, 2012.  The Veteran has not shown good cause for his failure to show to the hearing nor has he requested a new hearing and, therefore, the Board deems his request for a hearing withdrawn. 

The foot issue (originally characterized as two separate claims for bilateral plantar fasciitis and a right foot condition) has been recharacterized to better reflect the medical evidence of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board notes that this appeal originally encompassed claims for service connection for posttraumatic stress disorder and hearing loss.  However, those claims were recently granted by the RO and are therefore no longer on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has multiple foot problems, to specifically include bilateral plantar fasciitis and generalized right foot pain, which had their onset during active duty service.  

Service treatment records reflect ongoing treatment for plantar fasciitis, tendonitis (see October 2003 Medical Record), left heel pain, and an inflamed left foot muscle.  Following service, the Veteran continued to complain of bilateral plantar fasciitis and right foot pain. See Various VA Joint Examinations.  

The Veteran was afforded a VA foot examination in November 2011 in order to determine the nature and etiology of his bilateral foot complaints.  Objectively, the examination report (under "other foot conditions") and contemporaneous x-rays confirmed a moderate bilateral hallux valgus diagnosis.  However, in the "hallux valgus" portion of the VA examination report, the examiner confusingly stated that the Veteran did not have a hallux valgus condition and that his foot examination was essentially "normal."  

Further, in the opinion portion of the examination, the examiner stated that the Veteran's "right foot condition with subjective pain and normal examination" was less likely than not related to plantar fasciitis in-service. (Emphasis added).  The VA examiner acknowledged that he did not review the Veteran's claims file in rendering his opinion; yet, the sole rationale provided for his conclusion was that no foot conditions were shown upon separation examination.  No opinions regarding the diagnosed hallux valgus conditions and/or a left foot condition were provided. 

Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one. Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The November 2011 VA examination is clearly inadequate and inconsistent to the extent that it confirms bilateral foot diagnoses (i.e., hallux valgus) but fails to provide opinions as to etiology.  Moreover, the examiner offered no opinion with respect to the left foot, even after x-rays confirmed hallux valgus.  Lastly, had the examiner been afforded the opportunity to review the Veteran's service treatment records, they would have revealed various treatment and complaints for bilateral foot conditions.  For the examiner to thus baldly conclude that a foot condition was not related to service (or that the right foot condition was not related to service because the separation examination failed to show any foot defects), without explanation of the in-service findings and without review of the STRs, renders the VA etiology opinion inadequate.  Accordingly, on remand, an examination and opinion should be obtained as to whether either any diagnosed right or left foot condition, to include hallux valgus and plantar fasciitis, is related to service.    

The Veteran also seeks service connection for a right knee condition on both direct and secondary bases.  

With respect to direct service connection, the Veteran contends that he hyper-extended his right knee while serving in Iraq in 2002-2003; he states that he has experienced right knee pain ever since that time. See May 2009 Original Claim; see also September 2010 VA Examination and Virtual VA Records.  While service treatment records do not show injury or treatment related to the right knee, the Board notes that the Veteran is nonetheless competent to report that he injured, or hyper-extended his right knee in-service.  He is also competent to report a history of right knee continuous pain, which is capable of lay observation. Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).

Following service, a review of the Veteran's Virtual VA records reveals ongoing complaints and treatment for right knee pain since service. See Virtual VA VAMC Treatment Records, November, December 2011.  For example, a December 2011 VA treatment record indicates that the current right knee/pain injury dates back to 2003, and that the Veteran was likely experiencing arthritic related pain.  

The Veteran has not been afforded a VA  examination to address his claimed right knee disability.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third part could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service. 38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In light of the "low threshold" as announced in McLendon v. Nicholson, the Veteran's competent statements regarding an in-service injury and continuous post-service symptomatology, and the post-service VA treatment records indicating a possible relationship between the current knee condition and service, the Board finds that remand for a VA examination and opinion is necessary to determine if the Veteran's current right knee disability is related to service. 

The Board also finds that the Veteran's claimed right knee condition, as it pertains to secondary service connection, is inextricably intertwined with the foot disability claims on appeal and therefore may only be considered when the development is completed on the foot claim.  Accordingly, they must be considered together and thus a decision by the Board on the Veteran's right knee condition as secondary to a foot condition would at this point be premature. See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). 

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran a corrective VCAA notice letter pertaining to the issue of entitlement for service connection for a right knee disability, to include as secondary to a right or left foot disability. 

2. Ask the Veteran to complete an authorization for VA to obtain any identified private treatment records pertaining to treatment for right knee and/or bilateral foot disabilities since his separation from service.  If the Veteran fails to provide necessary authorizations, tell him that he can obtain and submit the records himself.

If any requested records cannot be obtained, inform the Veteran; tell him what efforts were made to obtain the records; and advise him of any further efforts that will be undertaken.

3. Obtain all records of VA treatment for the disabilities at issue in this appeal since February 2012. 

Efforts to obtain these records should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

4. Thereafter, schedule the Veteran for an appropriate VA foot examination (in person) in order to determine the precise nature and etiology of any right and left foot disability found to be present, to specifically include hallux valgus and/or plantar fasciitis.  The examiner must review the claims file and state that the claims file was reviewed in the report.  All tests deemed necessary by the examiner must be performed, and all findings reported in detail. 

The examiner is requested to opine as to whether the Veteran currently has a right and/or left foot disability, to specifically include hallux valgus and/or plantar fasciitis. 

If so, the examiner is requested to opine as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that such disability is etiologically related to his period of active service.  The examiner is specifically directed to opine as to the etiology of the bilateral hallux valgus found upon VA examination in November 2011.  The examiner is also directed to address the various in-service findings related to plantar fasciitis, heel pain, tendonitis, and an inflamed left foot muscle. See STRs, generally. 

In doing so, the examiner must consider the Veteran's competent statements as to the onset and continuity of symptomatology. See Dalton, 21 Vet. App. at 23 (an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).  Any opinions expressed must be accompanied by a complete rationale.

5. Thereafter, schedule the Veteran for an appropriate VA knee examination in order to determine the precise nature and etiology of any right knee disability found to be present.  The examiner must review the claims file and state that the claims file was reviewed in the report.  All tests deemed necessary by the examiner must be performed, and all findings reported in detail. 

The examiner is requested to opine as to whether the Veteran currently has a right knee disability. 

If so, the examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology and opine as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any right knee disability found to be present is related to or had its onset during service, and particularly, to his report of hyper-extending his knee in-service while in Iraq.  

The examiner is also asked to opine whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any diagnosed right knee disability is proximately due to or aggravated by any diagnosed right or left foot condition (as identified in # 4 above), or whether such a causal relationship to service is unlikely (i.e., less than a 50-50 probability). 

The rationale for all opinions expressed should be provided in a legible report.

6. Review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken.

7. If the benefits sought on appeal remain denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


